Citation Nr: 1039558	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  13-618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the creation of debt of Department of Veterans Affairs 
(VA) compensation benefits in the amount of $2,033.40, based on 
fugitive felon status, from June 2004 to January 2006, was valid.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from February to November 
1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 determination of the VA Regional 
Office (RO) in St. Petersburg, Florida, that terminated the 
Veteran's disability compensation benefits effective June 4, 
2004, as a result of his status as a fugitive felon.  

The issues of entitlement to service connection for right 
knee and back disorders including as due to a service-
connected left knee disability were raised by the 
Veteran's representative in an August 2010 written 
statement, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has challenged the validity of his debt based on 
fugitive felon status.  
A VA OIG warrant information record reveals that, on June 4, 
2004, a warrant was issued for the Veteran by the Orange County 
Sheriff's Office in Orlando, Florida, for obstructing justice.  
The warrant information record cites the Veteran's Social 
Security number and date of birth. 

In a November 2005 letter, VA advised the Veteran that it 
received notice from law enforcement authorities that he was 
identified as a fugitive felon because he was the subject of an 
outstanding warrant.  The letter noted that the warrant was 
issued by the Orange County Sheriff's Office in Orlando, Florida, 
on June 4, 2004.  He was advised to contact that law enforcement 
agency as soon as possible to determine what must be done to 
clear the warrant and then send VA official documentation 
establishing that the warrant was cleared.  The Veteran did not 
respond to this letter.

In its January 2006 letter, VA advised the Veteran that his VA 
benefits were stopped because VA did not receive evidence that 
the warrant mentioned in the November 2005 letter was cleared.  
In a February 2006 letter from the Debt Management Center, the 
Veteran was advised that an overpayment was created in the amount 
of $2,033.40.

In an October 26, 2006 signed statement, the Veteran requested 
reinstatement of his VA compensation benefits and said he was 
incarcerated from July 2004 to March 2005.  He submitted a copy 
of a Warrant Arrest Affidavit from the Orange County Sheriff's 
Office, signed and dated July 9, 2004, to the effect that he was 
booked as a fugitive from justice for violation of probation, 
failure to comply with PSIA, as a sex offender.  

The Veteran also submitted a copy of a September 2, 2006 Warrant 
Arrest Affidavit, also apparently from the Orange County 
Sheriff's Office, indicating that he was booked as a fugitive 
from justice for failure of a sex offender to report to the 
sheriff.  

In his November 14, 2006 notice of disagreement (NOD), the 
Veteran acknowledged his outstanding June 2004 arrest warrant and 
related that he turned himself in July 2004.  Thereafter, he 
explained that he was incarcerated for 8 months and released in 
March 2005; thus, he evidently believes that, by VA's definition 
of fugitive felon, he was not fleeing law enforcement.  The 
Veteran further stated that, for the next 9 months, from March 
2005 to January 2006, he was out of jail and had no warrants 
against him.  He said that a warrant surfaced in late January 
2006 and that he turned himself in September 2006.  The Veteran 
argued that he was entitled to receive one half of his VA 
compensation during the 8 months he was incarcerated and that no 
VA compensation benefits should have been withheld from March 
2005 to January 2006.

In his August 2010 written statement, the Veteran's 
representative contends that the date of the Veteran's warrant, 
according to VA, is June 4, 2004, and the Veteran concedes he was 
incarcerated from July 2004 to March 2005.  Thus, the 
representative argues, the Veteran was a fugitive felon for only 
one month, and points to the July 9, 2004 Warrant Arrest 
Affidavit, to corroborate his assertion.  It is maintained by the 
representative that the Veteran was not a fugitive felon, as 
contended by VA, as he was incarcerated for seven months.

The Board notes that the RO found that the overpayment of the 
debt in question was valid.  In the May 2007 statement of the 
case (SOC), the RO related that, on June 4, 2004, a warrant was 
issued for the appellant's arrest and noted that the Veteran 
submitted copies of warrant arrest affidavits dated July 9, 2004 
and September 2, 2006.  The RO advised the Veteran, in the SOC, 
to submit evidence that the June 2004 warrant was cleared, and 
there was no other warrant issued until January 2006 before his 
withholding could be re-evaluated.  

The RO has deemed the appellant a fugitive felon during the time 
at issue.  Pursuant to 38 C.F.R. § 3.665(n) (2009), compensation 
is not payable on behalf of a veteran for any period during which 
he or she is a fugitive felon.  For purposes of this section, the 
term fugitive felon means a person who is a fugitive by reason 
of: (i) Fleeing to avoid prosecution, or custody or confinement 
after conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from which 
the person flees; or (ii) Violating a condition of probation or 
parole imposed for commission of a felony under the Federal or 
State law.  Here, further evidentiary development is needed to 
determine whether the appellant was correctly identified as a 
fugitive felon under 38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. 
§ 3.665(n).  The Board finds that a remand is warranted so that 
the RO can explain the basis of determining that the appellant 
was a fugitive felon during the time in question, and additional 
evidence should be sought from appropriate authorities, as set 
forth below. 

Finally, the Board notes that in October 2006 the Veteran 
requested an explanation of how his debt was created.  In 
November 2006, he reieterated his request for an audit of the 
debt.  On remand, the Veteran should be provided with an 
accounting of his debt.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide the Veteran with an accounting 
and explanation of how his debt was 
calculated.

2.  Contact the Orange County Sheriff's 
Department in Orlando, Florida, and the 
appropriate Florida state court(s) that 
had jurisdiction, and/or any other 
appropriate source, and obtain the 
following:

(a)  Any available documents pertaining to 
the issuance of the June 4, 2004 
obstruction of justice warrant regarding 
the Veteran, including the exact date that 
the Veteran's fugitive felon warrant was 
vacated.  The record should indicate the 
exact nature of the infraction for which 
the warrant was issued, the date of 
issuance, and the date the warrant was 
vacated, or if it was not vacated.  

(b) All documentation regarding the 
Veteran's incarceration from July 2004 
until March 2005, including the dates of 
his entrance and release.

3.  Readjudicate the issue of the validity 
of the creation of debt of VA compensation 
benefits, from June 2004 to January 2006, 
in the amount of $2,033.40.  In so doing, 
the RO/AMC is requested to specifically 
explain the determination that the 
appellant was a fugitive felon for the 
period of time in question.  In this 
regard, the RO/AMC should address (a) was 
there established proof that the appellant 
was fleeing to avoid prosecution, or 
custody or confinement after conviction; 
(b) was there any proof that the appellant 
had knowledge of the warrant issued 
against him; (c) and, was the appellant on 
probation or parole at the time at issue 
for a commission of a felony, if so for 
what offense.  

4.  Finally, if the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

